The opinion of the court was delivered by
Powers, J.
The questions presented for consideration arise upon the relator’s motion to dismiss the exceptions filed in the cause.
In the County.Court the relator was discharged from the custody of Mead, the officer holding him in arrest under the warrant issued by Justice Cain, and to this judgment of the County Court, Mead filed exceptions. The relator now insists that Mead had no right to file exceptions to said judgment; and, secondly, that nobody can file them in a case where the relator is discharged.
By sec. 1385, R. L., “issues of law, and questions of law, arising upon the trial of an issue of fact, by the1 court or jury, and placed upon the record by the agreement of the parties or the allowance of the court, determined by a County Court, may pass to the Supreme Court for final decision; but execution shall not, of course, be stayed, but may be stayed by order of the court, on consideration of the difficulty and importance of the question.”
This section obviously relates to civil cases inter partes. The last paragraph, relating to a stay of execution, can have no appropriate meaning in any other view.
Again, by sec. 1388, and later sections in the same chapter, providing for the allowance of exceptions by the presiding judge,' it conclusively appears that sec. 1385 has reference to civil cases between party and party; and such has always been the understanding of our courts and bar.
Mead, the officer holding the relator in custody, was in no legal sense a party to the cause in which the relator was arrested. That was a criminal cause prosecuted in the name of the State, by an informer. If Mead could file exceptions to the order discharging the relator from custody, then ’every tipstaff, lucky *4enough to hold a criminal warrant, could trot his prisoner seeking liberty from court to court interminably, notwithstanding the wish of'the prosecuting officers to end the procéedings.
It was to remedy delays of this character' that the Habeas Corpus Act of Charles II was enacted; and if the doctrine now contended' for is to prevail, we arc compelled to go back in history two hundred years, and to embrace the principles of personal liberty as expounded by the Stuart kings. This act of May 26, 1679, did not create this writ; it merely swept away the subterfuges adopted to delay and make it ineffectual. It provided for a speedy deliverance of prisoners, and is a part of the common law of Vermont. The subsequent legislation in England, and the whole course of legislation and judicial exposition in America, disclose the most jealous anxiety to make the writ a quick and summary procedure for relief from imprisonment.
The inqury in the County Court was whether the process under which the relator was held was valid Mead had no personal interest.in the custody of the relator, and no right involved in such inquiry.
It is suggested that Mead should have the right to exceptions as he may be liable for a false imprisonment if the relator is discharged. This suggestion goes upon the ground that the judgment in the County Court would be conclusive upon him as an estoppel; but it is a fundamental doctrine that an estoppel must be mutual. If the judgment remanding the prisoner to his custody would bar a suit for false imprisonment, it follows that one discharging him would ex vi termini fix his liability.. This, however, is not the law. The warrant under which Mead holds the relator was issued by a court of competent jurisdiction, and is regular on its face. The fatality, if any existed in the- case, is found in the proceedings antedating the warrant, and for which the officer is not answerable. Mead then had no right to the exceptions allowed in this case.
There is, however, a broader doctrine applicable to the case which calls for exposition. Allusion has already been made to the office of the writ of habeas corpus. It is a common law *5writ; but the legislature of this and other states, has regulated the procedure under it. .The court or judge to whom application, is made must issue the writ without delay, and on its return must examine the cause of imprisonment without delay; and may, in a summary way, hear the evidence pro and con relating to the imprisonment. The writ may be issued by the Supreme Court in session’, or a judge thereof in vacation, or the County Court in session; and the hearing is the same before either tribunal. If the prisoner is remanded to custody by either, he may apply to the other. Indeed, as Baron Parke says, in Ex parte Partington, 13 M. & W. 678, he may renew his application to every court in the kingdom having jurisdiction, until he obtains his liberty. It is not a controversy between parties, but an inquisition by the government, at the instance of the prisoner, to determine whether the right of personal liberty has been invaded: If controverted matters between individuals arise in the course of the inquiry, they arise only collaterally. Hurd on Habeas Corpus, 152. In this view of the purposes of the writ, it is clear that it is not a proceeding in which exceptions will lie to a judgment discharging the relator from custody; and so are the authorities.
Wyeth v. Richardson, 10 Gray 240 (1857), was habeas corpus before a single judge at chambers. On hearing, the relator was discharged; and exceptions were filed. . Ch. J. Shaw, in dismissing the exceptions, says: “ The general principles of law are opposed to the allowance of exceptions in this case. The great purpose of the writ of habeas corpus is the immediate delivery of the party deprived of personal liberty. ' The allowance of exceptions would be inconsistent with the object of the writ. The consequence of allowing exceptions would be, either that all further proceedings be stayed, which would be wholly inconsistent with the,purpose of the writ; or that the exceptions must be held frivolous, and judgment rendered non obstante for the discharge of the party; in which pase the exceptions would be unavailing. The allowance of exceptions being thus inconsistent with the very purpose of the writ, the conclusion must *6be that the exceptions .do not lie.” This case is cited to show the ground on which . the proceedings rest, which is the same whether they are instituted before a judge' at chambers, or in court. Oh. J. Shaw further declares that the Massachusetts statute, which provides that “ in any trial or other proceeding either of a civil or criminal nature, at law or in equity,” before this court when held by one justice, may be reserved and reported for the consideration of the full court, applies to another class of cases. The reasoning of this case shows that exceptions would not lie, had the case been pending in court, instead of before a judge at chambers. In Knowlton v. Baker, 72 Me. 202 (1881), this precise question arose in a case pending in the court. Walton, J., says: “ Exceptions do not lie to the discharge of a prisoner on habeas corpus. The object of the writ is to secure the right of personal liberty; and this can only be accomplished by prompt action and a speedy trial. To allow exceptions to the order of the court in term time, or to the order of a judge in vacation, discharging a prisoner, would necessarily result -in considerable delay, and thus’ defeat one of the principal purposes of the writ, namely, a speedy release. True, errors may result from such hasty action, and' parties interested in the imprisonment of the person released may thereby suffer. JBut the history of the writ shows that greater evils are liable to result from the want of speedy action.”
The statutes of Massachusetts and Maine relating to the allowance of exceptions are in substance like ours.
■ In the Federal courts the same doctrine prevails, although those courts have no common law jurisdiction. Am. Law Review, Vol. 18, No. 1. And it is the rule in all the states except as changed by statute. In State v. Everett, Dudley Law Rep.(S. C.), 295, appealed by the attorney general, the court say: “ No decision that can be made by this court will recapture the defendant and bring him to justice.” The prisoner had been discharged by the lower court, and the court very forcibly express the futility of their revisory power over that judgment. Vide remarks of Ch.- J. Shaw, supra.
*7The case of Ex parte Cooper, 32 Vt., 353, is claimed to be in conflict with this doctrine, and seems to give color to the claim. But it is to be noticed that the exceptions in. Cooper’s case were taken by the relator; and the court remark that “ justice to the person imprisoned requires that he should have the opportunity of having the decision of the Cpunty Court revised, when the decision remands him to jail, and the question involved is one merely of law.” The court clearly recognize the doctrine advanced by Baron Rarice, supra, that the doors of another court should be open to a relator if the lower court refuse to release him. If the exceptions in Cooper’s case had been filed by the State, or the sheriff having him in custody, we cannot believe in tite light of-authority or principle-that they would have been sustained. ' There, as here, the commitment of the relator was in a criminal proceeding; and there is, under our statute (not referred to, however, in Cooper’s case), a propriety in sustaining the exceptions taken by the relator.
No case decided upon the principles of the common law can be found, we think, which warrants the allowance of exceptions in cases where the relator has been discharged; and, accordingly, the exceptions are dismissed.